United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1817
                                    ___________

Mwati P. McKenzie,                   *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Minnesota.
Joan Fabian, Commissioner of         *
Corrections; Lynn Dingle, Chief      * [UNPUBLISHED]
Corrections Officer; Erik Skon,      *
Deputy Assistant Commissioner,       *
                                     *
             Appellees.              *
                                ___________

                              Submitted: December 22, 2009
                                 Filed: January 8, 2010
                                  ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Mwati McKenzie appeals the district court’s1 dismissal of his civil-rights action.
Upon de novo review, see Parkhurst v. Tabor, 569 F.3d 861, 865 (8th Cir. 2009), we
conclude dismissal was proper for failure to state a claim. We affirm. See 8th Cir. R.
47B.
                      ______________________________

      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable Janie S.
Mayeron, United States Magistrate Judge for the District of Minnesota.